Citation Nr: 0903155	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  04-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for a left leg 
disability, to include as secondary to service-connected left 
hip capsulitis. 
 
2.  Entitlement to service connection for a right leg 
disability, to include as secondary to service-connected left 
hip capsulitis. 
 
3.  Entitlement to an increased rating in excess of 10 
percent for left hip capsulitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to June 
1993. 
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, wherein the RO continued a 10 
percent disability rating for service-connected left hip 
capsulitis.  In that same rating action, the RO denied 
service connection for right and left leg disabilities, to 
include as secondary to service-connected left hip 
capsulitis.  The veteran perfected a timely appeal of the 
February 2003 rating action to the Board. 
 
This appeal was previously remanded for additional 
development in December 2006 and July 2008. 

In December 2008, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

During the December 2008 videoconference hearing, the veteran 
and his representative appear to have raised the issue of 
entitlement to service connection for a back disorder, to 
include as secondary to the veteran's service-connected left 
hip capsulitis.  (See December 2008 Hearing Transcript, p. 
15).  This matter is referred to the RO for appropriate 
action.

The issue of an increased rating for left hip capsulitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the veteran's 
current left leg disability is as likely as not related to an 
in-service injury to the left hip and/or to have been caused, 
or aggravated, by the service-connected left hip capsulitis. 

2.  The evidence is in equipoise as to whether the veteran's 
current right leg disability is as likely as not related to 
an in-service injury to the left hip and/or to have been 
caused, or aggravated, by the service-connected left hip 
capsulitis. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the veteran, the criteria 
for service connection for the veteran's left leg disability, 
to include as secondary to service-connected left hip 
capsulitis, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008). 

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for service connection for the veteran's right 
leg disability, to include as secondary to service-connected 
left hip capsulitis, are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Thus, any defect, if one exists, with respect to 
either the duty to notify or the duty to assist must be 
considered harmless and will not be discussed. 

II.  Service Connection for a Bilateral Leg Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the basic legal authority governing service 
connection, the Board notes that, service connection for 
certain chronic diseases, as such peripheral neuropathy, will 
be presumed if manifest to a compensable degree (10 percent) 
within a prescribed period following service discharge (one 
year).  This presumption is rebuttable by contrary evidence.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Here, the veteran asserts that his right and left leg 
disabilities are due to the service-connected left hip 
capsulitis.
  
In a November 1993 rating decision, service connection was 
awarded for left hip capsulitis.  The award was based, in 
pertinent part, upon the veteran's complaints and treatment 
during service for capsulitis.
 
A review of the record shows that the veteran was diagnosed 
with capsulitis in March 1992 and right and left leg 
disabilities as early as March 2003, as reflected in a March 
1992 service treatment record and a March 2003 Southeastern 
Orthopedic Specialists report.  The veteran injured his left 
hip while running.

The Board acknowledges that the record contains conflicting 
opinions in support of and against the veteran's secondary 
service-connection claims.  Evidence in support of the claims 
includes a February 2005 VA outpatient treatment report, 
reflecting that veteran's symptoms could not be ruled out as 
a complication of a "hip injury" that resulted in a 
progressive lumbar radiculopathy that could lead to left and 
right leg symptoms from a chronically altered gait.  (See 
February 1, 2005 VA ortho-hip consults report, reflecting an 
assessment of causalgia of the left lower extremity greater 
than right, the etiology of which was unidentifiable).  In 
July 2005, a VA physician reported that the veteran had left 
leg causalgia from trauma (the only reported trauma was in 
military service). 
 
In addition, a March 31, 2003 private treatment report 
contains an assessment of "chronic left leg pain and 
weakness, suspect at least some of the symptoms are due to 
intraarticular hip pathology."  (See March 31, 2003 note 
received from Southeastern Orthopedic Specialists).  
 
Evidence that is against the veteran's secondary service-
connection claims includes opinions of a VA neurologist that 
the veteran's [left leg] atrophy and [left leg] pathology 
(i.e., mild atrophy of the left peroneal and anterior tibial 
muscles with absent knee jerks) were not caused by the 
service-connected capsulitis, but were the result of disuse 
and back aches for one year with x-ray evidence of low lumbar 
disc disease, respectively.  (See addendum and VA examination 
report, dated in December 2002 and December 2003, 
respectively).   
 
The most recent VA examination took place in January 2007.  
The VA examiner noted that the veteran developed bilateral 
hip pain over the years that radiates across his back and 
down his legs.  The veteran reported numbness and weakness in 
both legs with more severe symptoms on the left side.  This 
VA examiner noted that the veteran had degenerative changes 
in his spine and that the problems in the hip and on the left 
side and the right side "all seem to be muscle and nerve in 
nature rather than involving bones."  He diagnosed the 
veteran with capsulitis of the left hip and left perineal 
neuropathy with residuals.  He also stated that the left hip 
disability appears to involve the muscle and the nerves, not 
the joint.  He further stated that:

In my opinion, the veteran's hip and leg 
disabilities seem to date to his 
[service] injury in 1991, and 
subsequently.  It is as likely as not, in 
my opinion, that the veteran's left leg 
disability is the result of the injury in 
1991.  I really cannot state whether the 
right leg problems have been aggravated 
by the left leg problems without 
resorting to speculation.  However, in my 
opinion, the left leg problem is more 
likely related to the problem with the 
injury in 1991.

With regard to the right leg disability, the VA examiner 
could not render a definitive opinion as to whether the left 
leg disability aggravated the right leg disability.  However, 
the VA examiner's conclusions and underlying rationale have 
been expressed in sufficient terms to warrant the application 
of the benefit-of-the-doubt doctrine as the information he 
provided noted that the veteran's right and left leg 
disability date to his service.  

To the extent that the veteran is attempting to provide 
medical evidence concerning the existence of the claimed 
disabilities, it is also now well established that an opinion 
of a person without medical training or experience on medical 
matters such as diagnosis and etiology is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  However, the veteran's wife is a registered 
nurse, and thus, completed medical education and training and 
meets the requirement of section 3.159(a)(1) as one competent 
to provide diagnoses, statements, or opinions.  Cox v. 
Nicholson, 20 Vet. App. 563, 568-70 (2007).  In May 2004, the 
veteran's spouse wrote that she had observed deterioration in 
the veteran's condition.  She further, in essence, testified 
in December 2008 that that her husband's left hip condition 
is both muscular and neurological in nature and resulted in 
the atrophy of his legs.  (See generally December 2008 
Hearing Transcript, pp. 10-12 and 14).

The Board finds that that the evidence is in relative 
equipoise in showing that his right and left leg disabilities 
were as likely as not related to the in-service injury to the 
veteran's left hip and/or to have been caused, or aggravated, 
by the service-connected left hip capsulitis.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  
 
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 
 
The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
 
Thus, by extending the benefit of the doubt to the veteran as 
to these matters, the grant of service connection for his 
current right and left leg disabilities is warranted.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for a left leg disability, to include as 
secondary to service-connected left hip capsulitis, is 
granted. 
 
Service connection for a right leg disability, to include as 
secondary to service-connected left hip capsulitis, is 
granted. 


REMAND

The VA has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

During the December 2008 hearing, the veteran indicated that 
he had been receiving disability benefits from the Social 
Security Administration (SSA) but he let them lapse twice and 
had reapplied.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 
1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  When VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  Thus, the Board finds that the 
RO should obtain and associate with the claims file copies of 
any SSA disability determination and all medical records 
underlying any such determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The claims file does contain records from the Salisbury VA 
Medical Center (VAMC) dated from January 29, 2001 to June 13, 
2003, from August 14, 2003 to January 21, 2004, and from 
March 28, 2005 to May 12, 2008; and from the Durham VAMC 
dated from August 18, 1998 to May 28, 2002, from August 29, 
2002 to July 15, 2003, and from November 26, 2003 to August 
13, 2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
above VA facilities, following the procedures prescribed in 
38 C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

Additionally, with respect to the veteran's increased rating 
claim, the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Here, the 
veteran and his representative contend that the service-
connected capsulitis of the left hip disability rating should 
be increased to better reflect his symptomatology.  The 
service-connected capsulitis of the left hip is currently 
rated as 10 percent disabling under Diagnostic Codes 5299-
5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  
Specifically, during the December 2008 hearing, the veteran 
and his representative asserted that the veteran is not 
solely suffering from bone impairment, as currently rated, 
but that there is also neurological impairment.  This 
assertion is echoed by the January 2007 VA examiner, who 
noted that the veteran had degenerative changes in his spine 
and that the problem with his hip all seemed to be "muscle 
and nerve in nature rather than involving bones."  He 
further noted that an electromyelogram (EMG) and a peripheral 
nerve conduction study was done several years ago, which 
indicated the absence of a response in the left perineal 
nerve, and was thought to be secondary to the lumbosacral 
spine disease, and not consistent with the diagnosis of the 
left hip disability.  (Cf. February 1, 2005 VA outpatient 
treatment report, reflecting that veteran's symptoms could 
not be ruled out as a complication of a "hip injury" that 
resulted in a progressive lumbar radiculopathy that could 
lead to left and right leg symptoms from a chronically 
altered gait.).  He diagnosed the veteran with capsulitis of 
the left hip and left perineal neuropathy with residuals.  He 
also stated that the left hip disability appeared to involve 
the muscle and the nerves, not the joint.

Given that the veteran appears to have both neurological and 
musculoskeletal components to his left hip disability, his 
disability may be rated under the neurological and/or 
musculoskeletal rating criteria, applying whichever version 
or versions is/are more favorable to the veteran.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a 
veteran is entitled to separate ratings for each residual 
arising from a single disability only if none of the 
symptomatology for one condition is duplicative or 
overlapping with symptomatology of the other condition).  
However, the medical evidence before the Board is inadequate 
to determine the severity of any neurological deficits due to 
the veteran's service-connected left hip capsulitis.  
Therefore, this issue must be remanded to afford the veteran 
another VA examination to ascertain the current nature of his 
left hip disability. 

On remand, the veteran should be scheduled for VA orthopedic 
and neurological examination(s), by appropriate physicians, 
to ascertain the current nature and extent of his capsulitis 
of the left hip, to include any nerve impairments such as 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8521-
8723 (2008).  Clinical findings must be reported in detail, 
including neurological findings, measurement of range of 
motion, limitation of function, and pain.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination(s), without good cause, shall result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b) (2008).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his appeal.  In 
particular, the RO should ensure that the veteran is properly 
notified of what evidence is needed to support an increased 
rating, to include on an extraschedular basis.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).  The RO should 
also ensure that (in addition to the above), its notice meets 
the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) as regards to increased ratings, as appropriate.  In 
this regard, the Board notes that, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), such 
notice should include the criteria for rating neurological 
residuals under appropriate diagnostic codes pursuant to 
38 C.F.R. § 4.124a.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the matter remaining on appeal.  The RO's 
adjudication of the appeal should include consideration of 
all evidence added to the record since the last adjudication 
of the claim.  The RO should also consider whether separate 
ratings for musculoskeletal and neurological residuals 
pursuant to the Esteban decision, cited to above, and "staged 
rating" (assignment of different ratings for distinct periods 
of time, consistent with the facts found) pursuant to the 
Hart decision, cited to above, are warranted.


Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
decision(s) and all medical records 
underlying any such decision(s) submitted 
or obtained in support of any claim for 
disability benefits from SSA.  If records 
are unavailable, SSA should so indicate.  
If unsuccessful, the veteran should be 
accorded the opportunity to furnish such 
records.  All records/responses received 
should be associated with the claims 
file.
 
2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
veteran from the Salisbury VAMC since 
October 2001 and from the Durham VAMC 
since May 28, 2002.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  Send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to his 
appeal that is not currently of record.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit to establish an 
increased rating claim, to include on an 
extraschedular basis.
 
The RO should ensure that its letter 
meets the requirements of Vazquez/Flores, 
cited to above (as appropriate) and 
explain what is needed to substantiate an 
extraschedular rating.  In particular, 
the RO must provide at least general 
notice of all possible rating criteria 
under which the veteran's left hip 
disability may be rated, to include for 
rating any neurological residuals under 
38 C.F.R. § 4.124a.  The notice should 
also explain that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes and may also be assigned 
on an extraschedular basis and could be 
as high as 100 percent.

The letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, arrange for the 
veteran to undergo VA neurological and 
orthopedic examinations, by physician 
(s), at an appropriate VA medical 
facility.  The entire claims file, to 
include a copy of this REMAND, must be 
made available to the examiner(s) 
designated to examine the veteran, and 
the examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies, to include 
x-rays, magnetic resonance imaging (MRI), 
EMG, and a nerve conduction study, if 
deemed warranted, should be accomplished 
(with all findings made available to the 
examiner(s) prior to completion of the 
report), and all clinical findings should 
be reported in detail. to determine the 
nature and severity of the service-
connected capsulitis of the left hip. 
 
The orthopedic examiner should conduct 
range of motion testing of the left 
hip/leg, expressed in degrees.  The 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with 
capsulitis of the veteran's left hip.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the left hip/leg due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with capsulitis of 
the veteran's left hip.  The examiner 
should also offer an opinion as to 
whether the veteran has any separately 
ratable neurological residual, such as 
neuropathy (in addition to 
musculoskeletal residuals) as a 
manifestation of the service-connected 
capsulitis of his left hip.  If so, 
considering all clinical findings, the 
examiner should provide an assessment as 
to whether any impairment of any affected 
nerve is best characterized as resulting 
in mild, moderate, moderately severe, or 
severe incomplete paralysis; or complete 
paralysis. 
 
The examiner(s) should set forth all 
examination findings and the complete 
rationale for the conclusions reached in 
printed (typewritten) report(s).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, VA 
should readjudicate the veteran's 
increased rating claim, to include on an 
extraschedular basis, in light of all 
pertinent evidence and legal authority.  
The RO should document its consideration 
of whether separate ratings for 
musculoskeletal and neurological 
residuals pursuant to the Esteban 
decision, cited to above, and "staged 
rating," pursuant to the Hart decision, 
cited to above, are warranted.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


